Title: Paine’s Minutes of the Argument: Plymouth Court of General Sessions, October 1766
From: Paine, Robert Treat
To: 


       Plympton vs. Middleborough
       Warninig.
       Shurtleffe. J. Marshall went from Plympton to Middleborough 21. Dec. 1753.
       Mr. Josiah Marshal. Came to Plympton Augt. 1747 till 20th Novr. 1753. Then to Middleborough, returned to Plympton 7th July 1758. Was Grammar School Master at Middleborough. I went to Pembroke 4 yr. ago and kept school there 2 yr. and 2 months.
       Capt. Sprout. Mr. Marshal kept School at Middleborough 5 years.
       
        Adams
       
       Pity there should be a dispute.
       Warrant of Warning no Seal no mention made of his Wife and children, not to depart within 14 days. A man and his family means nothing more than the man; Marshals Wife was born at Plymton.
       Warrant to remove, not setting forth the cause, given by a Justice in the same Town
       Strange. 1163.
      